UNITED STATES DISTRICT COURT

 

 

DISTRICT OF NEW HAMPSHIRE
IN RE THE MATTER OF:
Renee Spinella Case No. 21-cr-41-03-JL
(Petitioner's Name) (If known)

REQUEST FOR APPOINTMENT OF COUNSEL

I, Renee Spinella , respectfully request appointment of

counsel to represent me as a criminal defendant.

| am financially unable to hire counsel. A completed Financial Affidavit is attached.

| declare under penalty of perjury that the foregoing is true and correct.

3/16/21 Renee Spinella, by counsel with permission
Signature of Petitioner

Date:

 

 

RULING BY JUDICIAL OFFICER

a” Request Approved. Appoint Counsel.
O Request Denied.
QO Other:

pate:_ 3/1 [21 Cy *< Lie

U.S. Magistrate Ju

 

USDCNH-17 (Rev. 4/2018) (Previous Editions Obsolete)
